Citation Nr: 1124213	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  95-05 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an initial rating higher than 20 percent for a right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1982 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 1995, May 1995 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In February 1995, the RO confirmed and continued a 10 percent evaluation that was then assigned for the Veteran's right shoulder disability.  In May 1995, the RO granted service connection for hypertension and assigned a noncompensable evaluation, effective December 8, 1993.  In March 1998, the RO granted a 20 percent evaluation for the right shoulder, effective February 19, 1992.  In the October 2009 rating decision that implemented the Board's grant of service connection for PTSD, the RO assigned an initial 50 percent rating, effective December 8, 1993.

When this matter was before the Board in January 2009, the Board denied service connection for residuals of strep throat and entitlement to an initial compensable rating for hypertension.  The Board granted entitlement to service connection for post-traumatic stress disorder (PTSD) and remanded the issues of entitlement to service connection for residuals of food poisoning and to an initial rating higher than 20 percent for a right shoulder disability.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to service connection for residuals of strep throat and to an initial compensable rating for hypertension.  In a November 2010 memorandum decision, the Court affirmed the Board's denial of entitlement to service connection for residuals of strep throat and vacated the Board's January 2009 decision regarding entitlement to an initial compensable rating for hypertension and remanded the issue for further consideration.

Subsequent to the Board's January 2009 remand of the issue of entitlement to service connection for residuals of food poisoning, in a March 2011 rating decision, the RO granted service connection for chronic gastritis as a residual of food poisoning with an evaluation of noncompensably disabling effective December 8, 1993.  As this represents a complete grant of the benefit sought on appeal regarding that issue, such issue is no longer in appellate status.

The development regarding the Veteran's right shoulder claim was completed by the RO, which issued a Supplemental Statement of the Case regarding this issue in March 2011.  As such, the issue is properly before the Board for adjudication.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in higher-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial compensable rating for hypertension; entitlement to an initial rating higher than 20 percent for a right shoulder disability; and entitlement to a TDIU.

The Court in its November 2010 Memorandum Decision the Court found that a remand of the claim of entitlement to an initial compensable rating for hypertension required remand so that the Board could ensure that all relevant VA medical records have been obtained.  The Court indicated that VA treatment records dated since February 2003 may be missing from the file.  Review of the claims file reveals that the Veteran receives consistent care at the VA; however, there are no treatment records associated with the claims file dated since September 2009.

In addition, review of the claims file reveals that records regarding the Veteran's treatment by Dr. W.D., dated subsequent to July 2008, have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all outstanding VA clinical records pertaining to the Veteran's treatment, including all records dated since September 2009.

A review of the claims folder reveals that the Veteran was granted Social Security Disability Insurance benefits in a decision dated in March 1995.  However, the records regarding this award of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete Social Security Administration (SSA) record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

In light of the outstanding records, the Board also finds that after associating his VA outpatient treatment records and private treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination(s) regarding the severity of his hypertension and right shoulder disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the pertinent medical history).

In an October 2009 rating decision implementing the Board's grant of service connection for PTSD, the RO assigned an initial 50 percent rating, effective December 8, 1993.  In a November 2009, letter, the RO notified the Veteran of the determination.  In a statement received in December 2009 the Veteran asserted that his PTSD warranted an initial 70 percent rating.  The Board accepts the Veteran's December 2009 statement as a Notice of Disagreement with the October 2009 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Veteran also seeks entitlement to a TDIU.  Because the outcome of the Veteran's claims of entitlement to an initial compensable rating for hypertension and entitlement to an initial rating higher than 20 percent for a right shoulder disability (and potentially his challenge to the initial 50 percent rating for his PTSD) may impact the outcome of his claim of entitlement to a TDIU, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the pending claims for higher ratings are resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2.  Attempt to obtain all outstanding VA medical records pertaining to the Veteran, including those dated since September 2009.

3.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. W.D.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his hypertension.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests must be performed.  The examiner should set forth a complete rationale for all findings and conclusions in a report.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his right shoulder disability and the impact of his service-connected disability on his ability to work.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  

As to his right shoulder disability, the examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint, i.e., the extent of the Veteran's pain-free right arm motion.

As to his TDIU claim, the examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (PTSD, impingement syndrome of the right shoulder, hypertension, and chronic gastritis) jointly on the Veteran's employability.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must acknowledge and discuss the impressions set forth in the March 2008 VA psychiatric examination report.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a report.

6.  The RO must issue the Veteran an SOC with respect to his claim an initial rating in excess of 50 percent for PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

